Citation Nr: 1241456	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for right knee degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to an initial disability rating for left knee degenerative joint disease, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable disability rating for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 through May 1995 and from November 1998 through March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the RO, which granted service connection for right and left knee degenerative joint disease and for left foot plantar fasciitis.  Initial disability ratings of 10 percent were assigned for each knee disability, while a noncompensable (zero percent) disability rating was assigned for the left foot plantar fasciitis disability.  From this decision, in November 2007, the Veteran filed a timely notice of disagreement (NOD) as to the assigned initial disability ratings.  After a statement of the case (SOC) was issued to the Veteran in March 2008, the Veteran perfected his appeal later that month, via VA Form 9 substantive appeal.

The Veteran testified during a February 2011 hearing that was held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript from those proceedings is associated with the record.

At the Veteran's request, the evidentiary record was held in abeyance for 60 days from the date of the February 2011 hearing in order to permit the Veteran an opportunity to submit additional treatment records relevant to her appeal.  No additional evidence was received during that period.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary prior to final adjudication of the issues on appeal.

A review of the claims file indicates that additional medical evidence exists which has not been associated with the record.  In this regard, the Veteran stated in a May 2008 statement that she has undergone repeated x-rays of her knees which indicated changes and worsening from year to year.  Also, during her February 2011 hearing, she testified that she had been receiving medical treatment for her knees and left foot from a Dr. S. and a Dr. R.  It is unclear from the record as to whether these physicians are affiliated with a VA medical facility or are private practitioners.

Notwithstanding the above, the Board notes that the medical evidence currently associated with the claims file consists only of the Veteran's service treatment records, an isolated September 2007 record from Dr. B.W.T., and VA examination reports dated January 2007 and September 2010.  The Board notes further that no documented efforts have been made to obtain and associate with the record any VA treatment records or private treatment records that may be outstanding.  Hence, efforts must be undertaken to obtain any records of post-service treatment for the Veteran's knees or left foot, to include records from Dr. S. and Dr. R.  Such efforts must be made in accordance with the current procedures prescribed in 38 C.F.R. § 3.159(c) which provide basic procedures for obtaining records.

Additionally, the hearing transcript indicates that efforts were to have been made to obtain and associate with the record a report from a purported November 2010 orthopedic VA examination.  As a result of efforts made by the RO after the hearing copies of the VA orthopedic examination reports dated September 2010 were obtained and associated with the record.  The Board notes that the other documentation in the claims file does not indicate that the Veteran was scheduled for an additional examination in November 2010; hence, reference made during the hearing to a November 2010 VA examination appears to have been made in error.  Accordingly, the Board does not find that any further effort needs be expended to locate a November 2010 VA examination report.
While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims for initial disability ratings in excess of 10 percent for right and left knee degenerative joint disease, and for a compensable initial disability rating for left foot plantar fasciitis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.
	
The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the address for Dr. S. and Dr. R., as well as the name(s) and address(es) of any other private or VA medical providers who have provided post-service treatment for her knees and left foot.

2.  Make efforts to obtain the Veteran's private treatment records from Dr. S. and Dr. R. and any other treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development, and any other development deemed necessary, the issues of the Veteran's entitlement to initial disability ratings in excess of 10 percent for right and left knee degenerative joint disease, and for a compensable initial disability rating for left foot plantar fasciitis, should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


